Citation Nr: 1620094	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the left shoulder.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for arthritis of the left knee.

4.  Entitlement to service connection for arthritis of the right hip.

5.  Entitlement to service connection for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1967 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January and April 2008 rating decisions of the RO in St. Petersburg, Florida.  This case was previously before the Board in November 2011, where, in pertinent part, the Board denied service connection for sinusitis and right elbow tendonitis, and remanded the other service connection issues then remaining on appeal for additional development.  The Veteran appealed the Board decision as to the issues of entitlement to service connection for sinusitis and right elbow tendonitis to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court, in pertinent part, vacated the November 2011 Board decision as to those issues.  

The case was again before the Board in October 2014, where the Board granted the issues of service connection for a respiratory disorder, which encompassed the issue of service connection for sinusitis, a right elbow disorder, and left-ear hearing loss.  Pertinent to the remaining issues on appeal, the Board then remanded the remaining issues to obtain any missing service treatment records, to include the Veteran's service dental records.  The record reflects that on remand VA obtained the Veteran's outstanding service dental records, and it does not appear that any other relevant service records are missing from the Veteran's file.

In October 2015, a new Board decision granted service connection for cervical spine and headache disabilities, and denied service connection for hypertension.  Further, the Board remanded the remaining service connection issues on appeal to request any outstanding private treatment records and to schedule the Veteran for left shoulder, left hip, and bilateral knee examinations.  The record reflects that in a November 2015 letter VA provided the Veteran with the appropriate waiver and asked the Veteran to either sign the relevant waiver forms or to provide any outstanding private treatment records directly to VA.  Further, the Veteran received VA shoulder and knee examinations in January 2016.  As the instant decision grants service connection for arthritis of the left shoulder and right and left knees and remands the remaining issue on appeal, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its October 2015 decision, the Board noted that throughout the course of this appeal the Board had considered the issue of service connection for arthritis in general.  In that decision, the Board granted service connection for arthritis of the cervical spine but also noted that, as argued by the Veteran's representative in a September 2015 brief and supported elsewhere in the record, there was some indication that the Veteran may have had arthritis in the left shoulder, left hip, and/or both knees.  As such, the Board remanded the issues of service connection for arthritis of the left shoulder, left hip, and bilateral knees.  Per the report from the January 2016 VA hip examination, X-rays revealed that the Veteran in fact has arthritis in both hips.  As the original service connection claim was for generalized arthritis, the Board has expanded the hip issue to service connection for arthritis of both the left and right hips.

The Veteran testified from St. Petersburg, Florida, at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of service connection for arthritis of the left and right hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the left shoulder.

2.  During service the Veteran complained of left shoulder pain and was diagnosed with myositis.

3.  The Veteran has experienced "continuous" symptoms of arthritis of the left shoulder service separation.

4.  The Veteran is currently diagnosed with arthritis of the right and left knees.

5.  During service the Veteran experienced wear and tear on the right and left knee joints while performing duties as a jet engine mechanic.

6.  The Veteran has experienced "continuous" symptoms of arthritis of the left and right knees service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left shoulder have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for arthritis of the left shoulder and the right and left knees, which is a complete grant of benefits as to those issues, and remands the issue of service connection for arthritis of the right and left hips, no further discussion of VA's duties to notify and assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for Arthritis of the Left Shoulder

The Veteran asserts that currently diagnosed left shoulder arthritis is related to active service.  He has reported experiencing "continuous" symptoms of a left shoulder disability since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the left shoulder.  The report from a January 2016 VA shoulder examination conveys that an X-ray showed arthritis in the left shoulder.

Service treatment records reflect that during service, on a date that appears to be May 1985, the Veteran complained of left shoulder pain.  Upon examination the left shoulder was tender to palpation.  The Veteran was diagnosed with myositis.  Myositis is inflammation of a voluntary muscle.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1225 (32nd ed. 2012).

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the left shoulder.  

As noted above, during service in May 1985, the Veteran sought treatment for a painful left shoulder that was diagnosed as myositis; however, the report from the November 1986 service separation examination reflects that the Veteran's upper extremities were normal upon service separation.  In the corresponding report of medical history, while the Veteran did advance having shoulder problems, per the physician's summary, this referred only to right shoulder arthritis symptoms.  Interestingly, in a February 1987 claim, approximately one month after separation from service, the Veteran advanced having arthritis symptoms in both shoulders since 1981.  As such, there is reason to think that the November 1986 physician summary was incorrect.  It is likely the physician who reviewed the Veteran's service treatment records at service separation focused primarily on the right shoulder as the Veteran had sought treatment for a right shoulder disability on multiple occasions during service.  

The report from a March 1987 VA general medical examination conveys that the Veteran advanced that he first noted pain in both of the shoulders in 1981.  A corresponding VA examination X-ray report reflects that an X-ray was only taken of the right shoulder, and not the left.  Per the above discussion, this may have been due to the fact the service treatment records near the time of service separation only discussed right shoulder symptoms; however, both the February 1987 claim and the March 1987 VA examination report reflect that the Veteran advanced having pain in both shoulders.

A January 2001 treatment record reports that the Veteran had pain in the left trapezius muscle, which is located near the left shoulder.  Further, the report from an August 2001 treatment record conveys that the Veteran had numbness in the left trapezius muscle.  Subsequently, a May 2007 private medical letter reflected that the Veteran had pain in the left shoulder.  It is not clear when the pain first began.  A May 2007 private treatment record also noted pain in the left shoulder.

During the course of this appeal, VA received multiple private opinions dated June and July 2011.  In these opinions, the private physician opined that the Veteran's currently diagnosed left shoulder arthritis was most likely caused by the Veteran's work as a mechanic in the Navy for 20 years.

The Veteran received a VA shoulder examination in January 2016.  Under "circumstance and initial manifestations," the VA examiner reported "onset about seven years ago."  The Board notes that this does not appear to be when the Veteran first began experiencing symptoms of left shoulder pain, but rather, when medical records first reflected objective evidence of a left shoulder disability.  At the conclusion of the examination, the VA examiner opined that the left shoulder arthritis was not due to or related to service.  In discussing the reasoning for the opinion, the VA examiner stated that service treatment records were silent for a left shoulder complaint or condition.  No mention was made of the Veteran's diagnosed left-shoulder myositis; therefore, the opinion relies on an inaccurate history so is of minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

The evidence of record, both lay and medical, reflects that during service the Veteran sought treatment for a left shoulder disability, and that the Veteran has advanced on multiple occasions having symptoms of a left shoulder disability both during and since service separation.  Further, the Veteran's private physician has opined that the Veteran's current left shoulder arthritis is related to service.  No intercurrent cause of the arthritis has been identified.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a left shoulder disability since service separation which was later diagnosed as arthritis of the left shoulder.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left shoulder was treated in service and he has experienced "continuous" symptoms of a left shoulder disability of arthritis since separation from service in January 1987.  As such, the criteria for presumptive service connection for arthritis of the left shoulder under 38 C.F.R. 
§ 3.303(b) based on "continuous" post-service symptoms have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Entitlement to Service Connection for Right and Left Knee Arthritis

The Veteran asserts that currently diagnosed right and left knee arthritis is related to active service.  He has reported experiencing "continuous" symptoms of right and left knee disabilities since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the right and left knees.  The report from a January 2016 VA knee examination conveys that an X-ray showed arthritis in both the right and left knees.

Next, the Board finds that the evidence is as least in equipoise on the question of whether the Veteran's knees were injured in service.  Service treatment records are absent for any complaint, treatment, or diagnosis for a right or left knee injury.  Further, per the November 1986 service separation examination, the Veteran's lower extremities were normal at service separation.  The transcript from the June 2011 Travel Board hearing also reflects that the Veteran testified to not having a specific knee injury during service; however, the Veteran did testify to having generalized wear and tear caused from performing duties as a naval jet engine mechanic.  Specifically, the Veteran testified to repeatedly going up and down in the ship, navigating through tight spaces, and carrying heavy equipment, including toolboxes and engine parts.  The Veteran's testimony is supported by the report from a July 2011 private opinion in which a private physician opined that the Veteran's arthritis disabilities were due to the Veteran's work as a mechanic in service.  Considering the Veteran's testimony and the July 2011 private opinion, the Board finds that the Veteran experienced wear and tear on the right and left knee joints while performing duties in-service as a jet engine mechanic.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the right and left knees.

As noted above, service treatment records are absent for any complaint, treatment, or diagnosis of a right or left knee disability.  In a February 1987 claim, approximately one month after separation from service, the Veteran advanced having arthritis symptoms in both knees since 1981.  The report from a March 1987 VA general medical examination conveys that the Veteran advanced first noticing pain in the knees in 1981.  X-rays taken of the knees at that time did not reveal any abnormal findings.  Upon examination knee pain without swelling was noted.  The report from an August 2001 treatment record conveys that the Veteran had bilateral leg numbness below the knees that would come and go.

Per the above discussion, during the course of this appeal, VA received multiple private opinions dated June and July 2011.  In these opinions, a private physician opined that the Veteran's arthritis disabilities were most likely caused by 20 years of work as a mechanic in the Navy.  While the private physician did not specifically state that the Veteran had arthritis of the right and left knees, reading the opinion report in the light most favorable to the Veteran conveys that the private physician was opining that all of the Veteran's arthritis disabilities were most likely related to the in-service mechanic work.  See 38 C.F.R. § 4.1 (2015) (it is essential in the examination and rating the disability that each disability is to be viewed in relation to its history); 38 C.F.R. § 4.2 (2015) (rating specialist is charged with interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture).

The Veteran received a VA knee examination in January 2016.  Per the medical history, the Veteran reported that knee pain started about 15 years prior; however, this is contrary to the other contemporaneous evidence of record that the Veteran first began experiencing knee pain in service.  The Board notes that the Veteran may have been intending to convey that the knee pain had worsened to a noticeable degree at that point in time.  In any event, the more contemporaneous statements made near the time of service separation that show knee complaints outweigh recent statements made in January 2016, almost 30 years after service separation. 

At the conclusion of the examination, the VA examiner opined that the bilateral knee arthritis was not due to or related to service, including the Veteran's work as a mechanic.  As reason therefor, the VA examiner explained that service treatment records were absent for any knee problems, the knees were normal at the March 1987 VA examination, and medical records within two years of separation from active duty were silent for arthritis of the knees.  While the VA examiner did opine that the knee arthritis was not related to the Veteran's work as a mechanic, no mention was made of the Veteran's testimony concerning repeated wear and tear on the knees from moving throughout the ship and/or carrying heavy equipment as part of the mechanic duties, and no rationale was provided as to why the mechanic duties would not have impacted the Veteran's knees.  As such, the opinion is not based on a full and accurate history so is of little probative value.  See Reonal, 
5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value is inadequate).

The evidence of record, both lay and medical, reflects that the Veteran's duties as an aircraft mechanic over the course of twenty years caused wear and tear on the Veteran's knees, and that the Veteran has advanced on multiple occasions having symptoms of right and left knee disabilities both during service and since service separation.  Further, the Veteran's private physician has opined that the Veteran's arthritis disabilities are related to service.  No intercurrent cause of the arthritis has been identified.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of right and left knee disabilities since service separation which were later diagnosed as arthritis of the right and left knees.  See Clyburn, 12 Vet. App. at 301 (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right and left knees were injured in service and he has experienced "continuous" symptoms of right and left knee disabilities of arthritis since separation from service in January 1987.  As such, the criteria for presumptive service connection for arthritis of the right and left knees under 38 C.F.R. 
§ 3.303(b) based on "continuous" post-service symptoms have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104.


ORDER

Service connection for arthritis of the left shoulder is granted.

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted.


REMAND

Service Connection for Arthritis of the Left and Right Hip

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As discussed above, the arthritis issues on appeal began as a service-connection request for generalized arthritis.  Based upon the evidence then of record, the Board narrowed the issues on appeal to service connection for left shoulder, left hip, and bilateral knee arthritis; however, the January 2016 VA hip examination report reflects that the Veteran is actually diagnosed with arthritis of both hips.  As the VA examiner only opined as to whether the left hip disability originated in active service, the Board finds remand for an addendum opinion addressing the right hip is necessary.

Further, in the left hip opinion, the VA examiner advanced that the Veteran's service treatment records were silent for a left hip disability; however, an August 1978 service treatment record appears to have diagnosed the Veteran with hip strain.  On remand the VA examiner should opine as to whether the left or right hip arthritis is related to this in-service report.

Outstanding Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received private treatment concerning the remaining disability issue on appeal.  On remand the AOJ should contact the Veteran and inquire as to whether there are any outstanding relevant private treatment records. 

Accordingly, the issue of service connection for left and right hip arthritis is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding private treatment (medical) records for arthritis of the left and right hips.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Return the January 2016 VA hip examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed right hip arthritis is related to service, including as due to the Veteran's work as a mechanic and/or the hip strain diagnosis in service.

B)  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed left hip arthritis is related to service, including as due to the Veteran's work as a mechanic and/or the hip strain diagnosis in service.

In rendering the opinion as to whether the Veteran's work as a mechanic may be related to the arthritis of either the right or left hip, the VA examiner should provide a rational for the opinion in the January 2016 VA hip examination that "having been a mechanic does not necessitate the development of arthritis years later."

3.  Then, readjudicate the issue of service connection for arthritis of the left and right hips.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


